J-S55030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  :      IN THE SUPERIOR COURT OF
                                                  :           PENNSYLVANIA
                                                  :
                v.                                :
                                                  :
                                                  :
    CHRISTOPHER DARNELL YOUNG                     :
                                                  :
                                                  :      No. 546 WDA 2020

        Appeal from the Judgment of Sentence Entered January 16, 2020
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0000572-2018


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                              FILED: MARCH 16, 2021

        Christopher Darnell Young (Appellant) appeals from the judgment of

sentence entered in the Cambria County Court of Common Pleas, following his

jury    convictions    of   involuntary        deviate    sexual    intercourse   (person

unconscious), sexual assault, aggravated indecent assault, and indecent

assault.1    Appellant raises three issues challenging the sufficiency of the

evidence, the weight of the evidence, and the discretionary aspects of

sentencing. We affirm.

        C.P. (Victim) testified at trial to the following. On January 14, 2017,

Victim went to Dively’s bar in Roxbury, Pennsylvania with friends.                   N.T.

10/7/19, at 45.       While there, she drank one beer.             Id. at 46.   Later that
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3123(a)(3), 3124.1, 3125(a)(4), 3126(a)(4).
J-S55030-20



evening, she received a text message from Bobby Comiskey (Comiskey) to

“come up” to Woodside Bar and Grill (Woodside).          Id.   Comiskey was at

Woodside with Appellant. Id. at 46-47. Victim used Facebook Messenger to

ask Appellant if he would drive her home that night to which he responded

yes. Id. at 47-48. This was the first time Victim had ever communicated with

Appellant. Id. at 47. Victim arrived at Woodside approximately at midnight,

sober and with no physical injuries, bruising, marks, or soreness. See id. at

48, 50-51. Appellant bought Victim a total of three drinks, handing each to

her. Id. at 50-53. After the first two drinks, Victim “felt fine.” Id. at 51-52.

Victim stated Appellant then “got kind of aggressive” by “trying to push a shot

off on [her].”   Id. at 52.   Victim declined the shot and Appellant told her

“you’re going to have another drink.” Id. Appellant got Victim her third drink,

which she told Appellant “tasted really off, kind of strong,” and “just different”

and unlike “the other two.” Id. at 52-53. Victim recounted that she then

stood to use the restroom when:

      [T]he room started spinning. And I remember . . . I couldn’t keep
      my balance and I was . . . bouncing off the walls and the sink.
      And I remember people in the restroom asking me if I was okay,
      but I was kind of starting to . . . lose my consciousness, so I just
      kind of brushed it off. I didn’t realize something was wrong with
      me. And, then, from that point, I remember walking back to the
      bar and, then, that’s when I totally lost my memory.

Id.

      Victim testified the next thing she remembered was waking up at “what

[she] assumed was” Appellant’s house. N.T. 10/7/19, at 54. She testified

that although she regained consciousness, she was “still . . . really out of it,”

                                      -2-
J-S55030-20



and awoke to Appellant “laying” on her. Id. Victim stated her pants and

underwear were “around [her] ankles.” Id. at 55. Appellant’s head was in

her vaginal area. Id. at 54. Victim then remembers crying and yelling at

Appellant to take her home. Id. She still “didn’t realize what had happened.”

Id. Appellant told Victim to “stop crying; that it wasn’t that big of a deal.”

Id. At this point, the Victim again “blacked out.” Id. Victim did not remember

how she arrived home, but woke up in her bed at 10:00 in the morning. Id.

at 56.   Victim took a shower but was “still [ ] not really aware of what

happened.” Id. During the shower, she discovered “all of [her] injuries.” Id.

Victim testified:

      I had bruising all over my body. My body was very sore. I had
      vaginal injuries. I couldn’t even thoroughly shower. I was
      extremely swollen and tore up [in my vaginal area].

Id. at 57.

      Victim then called her mother to tell her about the incident.      N.T.

10/7/19, at 57. She bagged up the clothes she wore to Woodside and her

mother took her to the hospital to be examined. Id. After the hospital, the

Victim went to Stoneycreek Police Department where she spoke to Police

Sergeant David Pollino and gave him a written statement.       Id. at 58-59.

Victim stated that before January 14, 2017, she never blacked out or lost her

memory like that in her life. Id. at 60.

      Appellant testified in his own defense at trial.   Appellant stated he

initiated contact with Victim on Facebook Messenger, N.T. 10/8/19, at 7, to

“let her know that [Appellant] and [Comiskey] would be out that evening. . .

                                     -3-
J-S55030-20



[a]nd [Victim] said that she would message her friend to see if they want to

meet up with [Appellant and Comiskey].” Id. at 8-9. Appellant stated he

bought Victim “two or three” drinks on January 14, 2017, id. at 10, but that

other “various” people also bought Victim drinks throughout the night.

Appellant explained that these “various” other people were not seen on the

surveillance video from Woodside because the video was from “towards the

end of the night[.]” Id. at 48. Appellant, Comiskey, and Victim left Woodside

together at approximately “2:20 [or] 2:30[ ]” in the morning.      Id. at 14.

Appellant took Comiskey home then tried to take Victim home, but she was

asleep and could not tell Appellant her address. See id. at 15-17. Appellant

then asked Victim if she “wanted to snuggle up on [his] couch . . . [and s]he

shook her head yeah.” Id. at 18.

     After arriving at Appellant’s home, Victim began to stumble causing

Appellant to stumble and fall with her. N.T. 10/8/19, at 25-26. Appellant

claimed he hit his head, elbow, and both knees when he fell.       Id. at 27.

Appellant claims his health issues require the use of a “concentrator,” to

produce oxygen. Id. at 29. After they fell, Appellant was “out of breath” and

started to use the concentrator on the floor of his living room, id. at 28-30,

while Victim remained on the floor where she fell. Id. at 30. “At some point,”

Victim moved to Appellant’s couch, id. at 30-31, while Appellant remained on

the floor. Id. at 32. Around 3:35 in the morning, Appellant noticed Victim

had her pants down, but he could not “see [Victim’s] vagina.” Id. at 32-34.

Appellant stated Victim’s pants were not “all the way down[ ]” because the

                                    -4-
J-S55030-20



Victim was wearing “knee-high boots with her pants tucked inside of them[.]”

Id. at 34-35.    Appellant stated Victim was touching herself.      Id. at 34.

Appellant told her to stop and “get her hands out of her pants.” Id. at 36.

Victim then “swiped” her hand and hit Appellant’s mouth. Id. Appellant took

Victim home “about ten till 4:00” in the morning after she “finally” told

Appellant where she lived. Id. at 40.

      Appellant denied having his head “in [Victim’s] vaginal area[,]” stating

that would be “impossible [because] she had high boots on.” N.T. 10/8/19,

at 44. Appellant was interviewed by Sergeant Pollino on January 15, 2017,

and told Sergeant Pollino he had additional Facebook and text messages with

Victim. Id. at 51. Appellant also stated he told Sergeant Pollino he had a

“knot on his head” and bruises from falling on January 14, 2017. Id. at 63.

      Sergeant Pollino testified at trial that he recovered surveillance footage

from Woodside of Appellant and Victim from January 14, 2017. N.T. 10/7/19,

at 36. In the footage, Appellant can be seen buying Victim three drinks from

the bar and handing them to her throughout the night. See id. at 37-39.

Appellant, however, told Sergeant Pollino, that Victim had five to seven drinks

throughout the night.    N.T. 10/8/19, at 81.     Sergeant Pollino stated the

surveillance footage showed Victim and Appellant from the time they arrived

until they left, aside from two brief periods where Victim was presumed to

have gone to the bathroom and returned on screen with no drinks. Id. at 84.

There was no evidence Victim ordered or was bought any drinks other than

the ones provided by Appellant. Id. at 89. After her third drink, Victim left

                                     -5-
J-S55030-20



view of the camera momentarily and then re-entered the frame.             N.T.

10/7/19, at 39. She then vomited multiple times and fell approximately seven

times before leaving the bar and getting into Appellant’s car. Id. at 39-42.

      Sergeant Pollino testified that, during his interview with Appellant on

January 15, 2017, Appellant did not inform him of or show him any other text

or Facebook messages he exchanged with Victim aside from the brief

conversation Victim initiated asking for a ride home on January 14, 2017. N.T.

10/8/19, at 85. Sergeant Pollino testified that Victim was wearing ankle boots

on January 14, 2017, as seen in surveillance footage. Id. The sergeant stated

Appellant did not tell him he “smacked his head or was injured[.]” Id. at 87.

However, he acknowledged Appellant told him there was “no possible way” for

his DNA to be on the Victim because “[Appellant] didn’t touch her.”       N.T.

10/7/19, at 126.

      The Commonwealth presented two expert witnesses.           Doctor Roger

Taylor (Dr. Taylor), an expert in the field of medicine, testified the Victim’s

labia majora had “pretty significant swelling[.]” N.T. 10/7/19, at 101. Dr.

Taylor opined that “in the broadest sense” the vaginal swelling and abrasion

on Victim could be caused by masturbation if it was “vigorous or aggressive

or prolonged[.]” Id. at 111-12. Dr. Taylor also stated it was possible for

“[s]oaps, detergents, [or] perfumes” to cause “vaginal swelling[,]” but such

an occurrence was “rare.” Id. at 112.

      The Commonwealth also presented Brittni Andaloro (Andaloro), an

expert in “forensic DNA analysis[.]” N.T. 10/7/19, at 153. Andaloro testified

                                     -6-
J-S55030-20



that two samples she received from Victim, a vaginal swab and rectal swab,

had enough male DNA to test. Id. at 160-61. She stated Appellant’s DNA

sample “matche[d]” DNA found in Victim’s vaginal swab, meaning neither

Appellant “nor any of his paternally male relatives [could] be excluded as a

contributor to this DNA[.]” Id. at 162-64. The matching DNA was “potentially

from skin cells or [ ] saliva cells[ ]” and would have gotten into the vaginal

cavity “from some sort of contact [or] penetration[.]” Id. at 165. Further,

Andaloro testified that it was “possible” but not “very likely” that this DNA got

there by Victim touching herself. Id. Andaloro stated “based on the amount

of DNA that was there, [she] would think that this DNA [was] more consistent

with a direct transfer or direct contact as opposed to [a] multistep[2] transfer

event[.]” Id. at 166.

       On May 24, 2018, Appellant was charged with the aforementioned

crimes. The case proceeded to a jury trial commencing on October 7, 2019.

On October 8th, the jury convicted Appellant on all counts. On January 16,

2020, the trial court sentenced Appellant to an aggregate period of 48 to 120

months’ imprisonment.3 N.T., 1/16/20, at 23. In addition, the court informed
____________________________________________


2 Andaloro described a “multistep transfer” as Victim “touch[ing] something
else in order to then transfer” by touching herself; it would not have been
from “direct contact.” N.T. 10/7/19, at 174.

3 Specifically, the court imposed the following sentences: (1) involuntary
deviate sexual intercourse, a term of 48 to 120 months’ incarceration; (2)
sexual assault, 36 to 72 months’ incarceration; (3) aggravated indecent
assault, 36 to 72 months’ incarceration; and (4) indecent assault, 9 to 60



                                           -7-
J-S55030-20



Appellant that he was required to register with the Pennsylvania State Police

“for the remainder of his life” as a sexual offender pursuant to “Megan’s Law.”4

Id. at 27-28.

       Appellant filed a timely post-sentence motion, which the trial court

denied on April 20, 2020. Appellant filed this timely appeal and complied with

the court’s order to file a Pa.R.A.P. 1925(b) statement of errors complained of

on appeal.

       Appellant presents the following three issues for our review:
       1. Whether the [t]rial [c]ourt erred in denying [ ] Appellant’s
       [p]ost[-s]entence [m]otion for [j]udgment of [a]cquittal given
       that the evidence adduced at trial failed to prove [ ] Appellant’s
       guilt beyond a reasonable doubt as to the charges of [i]nvoluntary
       [d]eviate [s]exual [i]ntercourse, [s]exual [a]ssault, [a]ggravated
       [i]ndecent [a]ssault, and [i]ndecent [a]ssault?

       2. Whether the [t]rial [c]ourt erred and abused its discretion in
       denying [ ] Appellant’s [p]ost[-s]entence [m]otion for a new trial
       given that the verdict of the jury on the counts of [i]nvoluntary
       [d]eviate [s]exual [i]ntercourse, [s]exual [a]ssault, [a]ggravated
       [i]ndecent [a]ssault, and [i]ndecent [a]ssault was against the


____________________________________________


months’ incarceration. See N.T. Sentencing, at 21-23. The court directed
that all sentences run concurrently to each other. Id.

4  Although the Sexual Offender’s Registration and Notification Act (SORNA)
replaced Megan’s Law in 2012, the trial court referred to the registration
statute as Megan’s Law. See Commonwealth v. Asher, ___ A.3d ___, ___,
2020 WL 7487519 at * 1 n.5 (Pa. Super. Dec. 21, 2020) (SORNA replaced
Megan’s Law in 2012; SORNA II enacted in 2018). Nonetheless, the trial court
properly informed Appellant that he is subject to lifetime registration as a Tier
III sexual offender.     See 42 Pa.C.S. §§ 9799.14(d)(4) ,(5), (7);
9799.15(a)(3).




                                           -8-
J-S55030-20


       weight of the evidence, based in part, on the inconsistent
       statements of the alleged victim?

       3. Whether the [s]entencing [c]ourt abused its discretion in
       sentencing [ ] Appellant to a total term of incarceration of 48 to
       120 months, specifically that the sentence was excessive because
       the [s]entencing [c]ourt ignored mitigating factors, including [ ]
       Appellant’s poor health which requires him to attend frequent
       doctor[’s] appointments and to undergo dialysis?

Appellant’s Amended Brief at 8 (unpaginated).5

       Appellant first argues the trial court erred in denying his post-sentence

motion because the Commonwealth did not present sufficient evidence to

prove his guilt beyond a reasonable doubt for any of his four convictions.

Appellant’s Amended Brief at 15. Appellant asserts there were inconsistencies

in Victim’s statement to police and preliminary hearing testimony. Id. at 16.

He contends that Victim’s testimony concerning the “overly strong” drink,

“that her pants and underwear were both off, and that [A]ppellant’s head was

in her vaginal area[,]” were mentioned for the first time during the trial. Id.

Appellant maintains Victim had prior opportunities to disclose this information,

but did not. Id. He states that due to these inconsistencies, this evidence

was “insufficient” for a jury to find him guilty. Id. at 16-17.

       The Pennsylvania Supreme Court has held:

       A claim challenging the sufficiency of the evidence is a question of
       law. Evidence will be deemed sufficient to support the verdict
       when it establishes each material element of the crime charged
____________________________________________


5  Appellant’s original brief did not include the requisite statement of reasons
relied upon for allowance of appeal with respect to his challenge to the
discretionary aspects of his sentence. See Pa.R.A.P. 2119(f). After the
Commonwealth objected to this omission, Appellant requested permission to
file an amended brief, which this Court granted. See Order, 11/4/20.

                                           -9-
J-S55030-20


      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (citations

omitted). Further, this Court has explained:

      Additionally, we may not reweigh the evidence or substitute our
      own judgment for that of the fact finder. The evidence may be
      entirely circumstantial as long as it links the accused to the crime
      beyond a reasonable doubt.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011) (citations

omitted).

      The   offenses of involuntary deviate        sexual   intercourse   (person

unconscious), sexual assault, aggravated indecent assault, and indecent

assault, in their relevant portions, are defined as follows:

      Involuntary deviate sexual intercourse.

            (a) Offense defined.--A person commits a felony of the
      first degree when the person engages in deviate sexual
      intercourse with a complainant:

                                  *     *      *

            (3) who is unconscious or where the person knows that
         the complainant is unaware that the sexual intercourse is
         occurring[.]

18 Pa.C.S. § 3123(a)(3).

      Sexual assault.



                                      - 10 -
J-S55030-20


          Except as provided in section 3121 (relating to rape) or
     3123 (relating to involuntary deviate sexual intercourse), a person
     commits a felony of the second degree when that person engages
     in sexual intercourse or deviate sexual intercourse with a
     complainant without the complainant’s consent.

18 Pa.C.S. § 3124.1.

     Aggravated indecent assault.

           (a) Offenses defined.--Except as provided in sections
     3121 (relating to rape), 3122.1 (relating to statutory sexual
     assault), 3123 (relating to involuntary deviate sexual intercourse)
     and 3124.1 (relating to sexual assault), a person who engages in
     penetration, however slight, of the genitals or anus of a
     complainant with a part of the person’s body for any purpose other
     than good faith medical, hygienic or law enforcement procedures
     commits aggravated indecent assault if:

                                *      *      *

           (4) the complainant is unconscious or the person knows
        that the complainant is unaware that the penetration is
        occurring[.]

18 Pa.C.S. § 3125(a)(4).

     Indecent assault.

            (a) Offense defined.--A person is guilty of indecent
     assault if the person has indecent contact with the complainant,
     causes the complainant to have indecent contact with the person
     or intentionally causes the complainant to come into contact with
     seminal fluid, urine or feces for the purpose of arousing sexual
     desire in the person or the complainant and:

                                 *     *      *

            (4) the complainant is unconscious or the person knows
        that the complainant is unaware that the indecent contact
        is occurring[.]

18 Pa.C.S. § 3126(a)(4).



                                     - 11 -
J-S55030-20



      Upon our review of the record, viewing the evidence in the light most

favorable to the Commonwealth as verdict winner, we agree with the

conclusion of the trial court that the evidence was sufficient to support a guilty

verdict. Victim’s testimony supported each of the crimes for which Appellant

was convicted. Appellant bought Victim three drinks on January 14, 2017.

N.T. 10/7/19, at 50-53. Victim stated the third drink tasted “off.” Id. at 52-

53. She then lost consciousness and briefly woke up with Appellant’s head in

her vaginal area. Id. at 53-54. The next day, Victim had bruising, soreness,

and vaginal injuries. Id. at 57. With regard to the inconsistencies, the trial

court noted “[Appellant’s] Counsel had the opportunity and did subject the

[V]ictim to cross-examination concerning any inconsistencies[.]” Trial Ct. Op.

at 9. The jury was free to believe Victim’s account of January 14, 2017, which

it did. See Commonwealth v. Tarrach, 42 A.3d 342, 345 (Pa. Super. 2012)

(stating “the fact-finder is free to believe all, part, or none of the evidence

presented[ ]” in regards to a sufficiency claim). Additionally, the testimony of

Victim alone was sufficient to sustain the verdict. See Commonwealth v.

Charlton, 902 A.2d 554, 562 (Pa. Super. 2006) (stating “the uncorroborated

testimony of a sexual assault victim, if believed by the trier of fact, is sufficient

to convict a defendant, despite contrary evidence from defense witnesses”)

(citation omitted).      Furthermore, here, the Commonwealth presented

scientific evidence to support Victim’s account. See N.T. 10/7/19 at 111-12

(Victim’s labia majora had “significant swelling”), 162-66 (Appellant’s DNA

matched DNA from Victim’s vaginal swab). Accordingly, we agree with the

                                       - 12 -
J-S55030-20



conclusion of the trial court that the Commonwealth “presented sufficient

evidence” to support a guilty verdict. See Trial Ct. Op. at 9. Further, we

conclude the evidence was not “in contradiction to the physical facts, in

contravention to human experience and the laws of nature[.]” See Widmer,

744 A.2d at 751. As such, the evidence cannot be “insufficient as a matter of

law.” See id. Thus, no relief is due on this claim.

      In his second issue, Appellant argues the trial court abused its discretion

when it denied his post-sentence motions because the jury’s verdict was

against the weight of the evidence.           Appellant’s Amended Brief at 17.

Appellant insists the “inconsistent testimony” from the victim was “so contrary

to the evidence as to shock one’s sense of justice[.]” Id. (emphasis omitted).

He contends the inconsistent testimony went beyond a “conflict in testimony”

and “created a deficiency in evidence[.]” Id. Appellant asserts this deficiency

was enough to warrant the grant of a new trial. Id. at 18.

      The Supreme Court has stated:

         The weight of the evidence is exclusively for the finder of
         fact who is free to believe all, part, or none of the evidence
         and to determine the credibility of the witnesses. An
         appellate court cannot substitute its judgment for that of the
         finder of fact. Thus, we may only reverse the lower court’s
         verdict if it is so contrary to the evidence as to shock one’s
         sense of justice.

      Moreover, where the trial court has ruled on the weight claim
      below, an appellate court’s role is not to consider the underlying
      question of whether the verdict is against the weight of the
      evidence. Rather, appellate review is limited to whether the trial
      court palpably abused its discretion in ruling on the weight claim.



                                     - 13 -
J-S55030-20



Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003) (citations

omitted).

      A new trial should not be granted because of a mere conflict in the
      testimony. . . Rather, the role of the trial judge is to determine
      that “notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight
      with all the facts is to deny justice.”

Widmer, 744 A.2d at 752 (citations omitted).

      Although Appellant contends the inconsistencies in Victim’s testimony

went beyond a “conflict in testimony” and “created a deficiency in evidence[,]”

he does not explain why. See Appellant’s Amended Brief at 17. In the instant

case, the jury was “free to believe all, part, or none of the evidence and to

determine the credibility of the witnesses.” See Champney, 832 A.2d at 408.

The jury believes Victim’s account and found the Commonwealth’s witnesses

credible. Appellant fails to explain why “certain facts are so clearly of greater

weight that to ignore them or to give them equal weight with all the facts is

to deny justice.” See Widmer, 744 A.2d at 752. Moreover, Appellant offers

no explanation to support the conclusion that the trial court abused its

discretion in concluding the verdict was not contrary to the weight of the

evidence. See Champney, 832 A.2d at 408. Because we detect no abuse of

discretion on the part of the trial court, Appellant is entitled to no relief.

      Appellant’s final issue raised for review is a challenge to the

discretionary aspects of his sentence.            It is well established that such a

challenge   does    not   entitle   an    appellant     to   “review   as   of   right.”



                                         - 14 -
J-S55030-20



Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super. 2015) (en

banc). Rather,

       [b]efore this Court can address such a discretionary challenge, an
       appellant must comply with the following requirements:

          An appellant challenging the discretionary aspects of his
          sentence must invoke this Court’s jurisdiction by satisfying
          a four-part test: (1) whether appellant has filed a timely
          notice of appeal, see Pa.R.A.P. 902 and 903; (2) whether
          the issue was properly preserved at sentencing or in a
          motion to reconsider and modify sentence, see Pa.R.Crim.P.
          [720]; (3) whether appellant’s brief has a fatal defect,
          Pa.R.A.P. 2119(f); and (4) whether there is a substantial
          question that the sentence appealed from is not appropriate
          under the Sentencing Code.

Id. (citation omitted).

       In the present case, Appellant filed a timely notice of appeal and

preserved his claims in a timely filed post-sentence motion. See Appellant’s

Post-Sentence Motion, 1/23/20, at 1-2 (unpaginated). In addition, he has

included in his amended brief the requisite concise statement of reasons relied

upon for appeal pursuant to Pa.R.A.P. 2119(f).6 See Appellant’s Amended

Brief at 13-14. Accordingly, we must now consider whether Appellant’s claims

raise a substantial question.

       An appellant “presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing


____________________________________________


6 As noted supra, Appellant’s original brief lacked a 2119(f) statement. After
the Commonwealth objected to this omission, Appellant requested permission
to file an amended brief, which this Court granted. See Pa.R.A.P. 2119(f);
Order, 11/4/20.

                                          - 15 -
J-S55030-20



code or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Conte, 198 A.3d 1169, 1174 (Pa. Super. 2018) (citation

omitted), appeal denied, 206 A.3d 1029 (Pa. 2019). Here, Appellant contends

his sentence is “unduly harsh” because the court “ignored [his] serious

physical health issues[.]”   Appellant’s Amended Brief at 13.     This raises a

substantial question for our review. See Commonwealth v. Swope, 123

A.3d 333, 339 (Pa. Super. 2015) (“[A]n excessive sentence claim—in

conjunction with an assertion that the court failed to consider mitigating

factors—raises a substantial question.”) (citation omitted).      Furthermore,

when the sentence is imposed within the guideline ranges, “we look to whether

the appellant has forwarded a plausible argument that the sentence . . . is

clearly unreasonable.” Id. at 340 (citation omitted).

      Here, Appellant argues the sentencing court abused its discretion in

failing to consider mitigating factors, “including Appellant’s poor health which

requires him to attend frequent doctor appointments and to undergo dialysis.”

Appellant’s Amended Brief at 18. Appellant argues he was diagnosed with

nephrotic syndrome, a disease that “impairs [A]ppellant’s kidney function,

forcing him to attend dialysis treatments three days a week, for a period of

four hours[ and weakens] his immune system, placing him at a greater risk of

infection[.]” Id. at 19. Due to his conditions, Appellant sees a “pulmonologist

and cardiologist [and] is required to wear an oxygen mask.” Id. Appellant

argues that because of these “extensive medical issues,” his sentence was

“unduly harsh and an abuse of the [s]entencing [c]ourt’s discretion.” Id.

                                     - 16 -
J-S55030-20


      Preliminarily, we note:

      Sentencing is the responsibility of the trial court and we will not
      disturb the sentence unless there is manifest abuse of discretion.
      To establish a manifest abuse of discretion, the appellant must
      show a misapplication of the law, or partiality, prejudice, bias, or
      ill will that led to the unreasonable decision.

Commonwealth v. Knox, 219 A.3d 186, 199 (Pa. Super. 2019) (citations

omitted), appeal denied, 228 A.3d 256 (Pa. 2020).

      Upon our review of the record, we detect no basis to conclude the

sentence imposed by the trial court constituted an abuse of discretion. The

court considered the guidelines on each conviction and imposed each sentence

to run concurrently. N.T. Sentencing, at 21-23. As the court noted, it could

have ordered Appellant’s sentences to run consecutively on all four counts.

Trial Ct. Op. at 3.

      Furthermore, the trial court ordered a presentence investigation report

for Appellant. See Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super

2010) (“Where the sentencing court had the benefit of a presentence

investigation report[,] we can assume the sentencing court was aware of

relevant information regarding the defendant's character and weighed those

considerations along with mitigating statutory factors”) (citations and

punctuation omitted); N.T. Sentencing, at 3.     Moreover, the trial court did

consider Appellant’s extensive health issues when fashioning his sentence.

The court stated:

      Being aware of [Appellant’s] medical condition, I’m going to
      request that the Pennsylvania Department of Corrections be
      contacted prior to him being picked up by them, and instead of


                                     - 17 -
J-S55030-20


      being transported to Camp Hill SCI for diagnostic evaluation, that
      he be transported to SCI Laurel Highlands in Somerset,
      Pennsylvania, which is the hospital which the Department of
      Corrections operates for people, specifically defendants who are
      ill in any way.

N.T. Sentencing at 21. This Court will not conclude a sentence is unduly harsh

merely because the defendant has a medical condition, especially when the

trial court ensured the defendant would be cared for appropriately. Due to

these facts, we conclude the sentence is not “clearly unreasonable[ ]” and,

thus, no relief is due. See Swope, 123 A.3d at 340

      Because we conclude the Commonwealth’s evidence was sufficient,

Appellant failed to show the jury’s verdict was against the weight of the

evidence, and the trial court considered appropriate factors in fashioning

Appellant’s sentence, no relief is due. Accordingly, we affirm the judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 03/16/2021




                                    - 18 -